Title: To Alexander Hamilton from William Seton, [21 March 1792]
From: Seton, William
To: Hamilton, Alexander



My Dear sir
[New York, March 21, 1792]

Your very kind favor of the 19 I recd yesterday & this day as it contained matters of the utmost importance to this Institution laid it before our board. You may be assured that so far from restricting our operations so as not to offend any accomodation in the present distress, we have gone as far & perhaps farther than prudence would have dictated. It is true no new Loans have very lately been made, but the reductions required of the old, have been very trifling compard to the Security the Bank had a right to have in this time of suspention & distrust—had it not been for the great drain of Specie we have had, & the dread that it might be followd, by a further one from the captiousness of our dealers & the hint of opposition—no doubt we should have gone on loaning with the same confidence as we did but in this failure of our friend Duer so many were tainted it is next to impossible to say whom can be counted on again in advance.
The Interview that our directors have already had with that of the Branch; & the improved genl intention of both, drive away all idea of any apprehension of our being distressed by that Institution. With certainy the two Directions are perfectly disposed to assist each other in case of Emergency & I trust such confidential Communication will be kept up as to occasion a mutual accomodation. It is what I have pressed & pointed out from the first,—the prosperity of both depends upon it. I delivered your Letter to the Collector & have requested him to furnish us between this & Friday with a list of the Names of & Sums that the Merchants have to pay for duties between this and the last of April. The Board will do any thing to Accomodate their payments. We are now in a much better situation than we were—our balance of actual Specie exceeds the balance due to our depositors not taking in the money due the Public, & the Treasurer of the State of New York—the latter debt which now amounts to 379 M dollars, we had reason to suppose as the Treasurer was a Director of the Branch might be taken from us to place in their Vaults—& altho we ⟨command an item⟩ of actual Specie for it having ⟨discounted⟩ for those who had to pay the Treasurer upon the presumption it could not be called for in any month & then only by installments—which discounts are now outstanding & obliged to be secured from inability to pay up. Yet it is a debt we owe & must take into our consideration in the present state of affairs.
We have now about 100,000 Dollars ⟨National⟩ Notes, & they are increasing daily. By the deposits of the Collector & from our receiving them of those who have no other manner to pay us & each other—the State of Credit is so deranged, and the evil resulting from the Creating of this Mass of artificial credit supported only by usurious Loans is so universal that there is no forming a judgment of the evil situation of individuals. If Duer is not able to satisfy his Creditors by what he is to say to them on Saturday, the day appointed for their Convention—the Consequence will be awfull & I shall tremble for him. Stocks rose a little yesterday in consequence of the Intelligence of the Treasurer having entered the Market at Phila.—but today they are down again. Perhaps a purchase for the public if consistent with ⟨policy⟩ might be of good Consequence here, & one or two hundred thousand Dollars of the Balance we owe the Public thrown into Circulation in this way would not injure us as it would pass from hand to hand & merely fill up the vacuum of drooping Credit without draining us of Specie.
The letter you enclosed ⟨me⟩ in yours of the 1⟨9⟩th. I delivered.
I am with the Sincerest truth   My dear sir   Your Obliged Obdt. Ser.
